DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the claim discloses that the polytetrafluoroethylene tube having a thickness of 0.1 mm or less, a tensile elongation at break of 350% or more, a melting energy of 0.6 J/g or more which is calculated from an endothermic peak at 3700C ±50C in a procedure of increasing a temperature in differential scanning calorimetry. The claim does not have a lower limit for the thickness. Thus, it is unclear what is included as a thickness of the tube. The claim does not have an upper limit for tensile elongation at break which makes the claim unclear to what is included with regard to the tensile elongation at break. The same is true for the melting energy. 
In regard to claim 2, the tensile elongation range does not have an upper limit. Thus, it is unclear what is included as a range for the tensile elongation.
In regard to claim 3, the tensile strength range does not have an upper limit. Thus, it is unclear what is included as the range for the tensile strength.
In regard to claim 4, the claim discloses a polytetrafluoroethylene tube having a thickness of 5% or less of an outer diameter, a tensile elongation at break of 350% or more, and a melting energy of 0.6 J/g or more which is calculated from an endothermic peak at 3700C ±50C in a procedure of increasing a temperature in differential scanning calorimetry. The claim does not claim a lower limit for the thickness. Thus, it is unclear what is encompassed by the range claimed. The claim does not have an upper limit for the tensile elongation at break. It is unclear what is encompassed by the range claimed for the tensile elongation at break. This is true for the melting energy as well. 
In regard to claim 5, the tensile elongation range does not have an upper limit. Thus, it is unclear what is included as a range for the tensile elongation.
In regard to claims 6-8, the tensile strength range does not have an upper limit. Thus, it is unclear what is included as the range for the tensile strength.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogert (US 8,226,875).
In regard to claim 1, Bogert discloses an extremely thin walled tube having a wall thickness in the range of 0.020 mm to about 0.080 mm (abstract). The tubes are formed from polytetrafluoroethylene (PTFE) (col. 3 lines 32-36). The tubes are formed using an extrusion die and mandrel (col. 5 lines 40-42). The PTFE green tubes are extruded with a conventional ram extruder (col. 5 lines 45-46). The PTFE green tubes were extruded and dried following extrusion at about 120 degrees C (col. 5 lines 55-57). The dried PTFE tubes were longitudinally expanded at a temperature of about 300 degrees C (col. 5 lines 58-60). The ePTFE tubes were sintered at about 360 degrees C (col. 5 lines 60-63). Bogert describes a substantially similar process in which the tubes are formed as described in Applicant’s example 1. Thus, it would naturally flow that the tensile strength at a tube displacement amount of 20 mm when being measured at a distance of 50 mm between chucks is 70 N/mm2 or more. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise.
In regard to claim 2, Bogert discloses that the tubes have thickness of 0.020 mm to about 0.080 mm (abstract).
In regard to claim 4, Bogert discloses an extremely thin walled tube having a wall thickness in the range of 0.020 mm to about 0.080 mm (abstract). The tubes are formed from polytetrafluoroethylene (PTFE) (col. 3 lines 32-36). The tubes are formed using an extrusion die and mandrel (col. 5 lines 40-42). The PTFE green tubes are extruded with a conventional ram extruder (col. 5 lines 45-46). The PTFE green tubes were extruded and dried following extrusion at about 120 degrees C (col. 5 lines 55-57). The dried PTFE tubes were longitudinally expanded at a temperature of about 300 degrees C (col. 5 lines 58-60). The ePTFE tubes were sintered at about 360 degrees C (col. 5 lines 60-63). Bogert describes a substantially similar process in which the tubes are formed as described in Applicant’s example 1. Thus, it would naturally flow that the tubes have a melting energy of 0.6 J/g or more which is calculated from an endothermic peak at about 370 degrees C in a procedure of increasing a temperature in differential scanning calorimetry (DSC). Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise.
	In regard to claim 5, Bogert discloses that the tensile elongation at break is 500% (col. 5 lines 57-60). 
In regard to claim 6, Bogert discloses an extremely thin walled tube having a wall thickness in the range of 0.020 mm to about 0.080 mm (abstract). The tubes are formed from polytetrafluoroethylene (PTFE) (col. 3 lines 32-36). The tubes are formed using an extrusion die and mandrel (col. 5 lines 40-42). The PTFE green tubes are extruded with a conventional ram extruder (col. 5 lines 45-46). The PTFE green tubes were extruded and dried following extrusion at about 120 degrees C (col. 5 lines 55-57). The dried PTFE tubes were longitudinally expanded at a temperature of about 300 degrees C (col. 5 lines 58-60). The ePTFE tubes were sintered at about 360 degrees C (col. 5 lines 60-63). Bogert describes a substantially similar process in which the tubes are formed as described in Applicant’s example 1. Thus, it would naturally flow that the tensile strength at a tube displacement amount of 20 mm when being measured at a distance of 50 mm between chucks is between 50 to 93.0 N/mm2 or more. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise.
In regard to claim 7, Bogert discloses an extremely thin walled tube having a wall thickness in the range of 0.020 mm to about 0.080 mm (abstract). The tubes are formed from polytetrafluoroethylene (PTFE) (col. 3 lines 32-36). The tubes are formed using an extrusion die and mandrel (col. 5 lines 40-42). The PTFE green tubes are extruded with a conventional ram extruder (col. 5 lines 45-46). The PTFE green tubes were extruded and dried following extrusion at about 120 degrees C (col. 5 lines 55-57). The dried PTFE tubes were longitudinally expanded at a temperature of about 300 degrees C (col. 5 lines 58-60). The ePTFE tubes were sintered at about 360 degrees C (col. 5 lines 60-63). Bogert describes a substantially similar process in which the tubes are formed as described in Applicant’s example 1. Thus, it would naturally flow that the tensile strength at a tube displacement amount of 20 mm when being measured at a distance of 50 mm between chucks is between 68.0 to 93.0N/mm2 or more. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise.
	In regard to claim 9, Bogert discloses an extremely thin walled tube having a wall thickness in the range of 0.020 mm to about 0.080 mm (abstract). The tubes are formed from polytetrafluoroethylene (PTFE) (col. 3 lines 32-36). The tubes are formed using an extrusion die and mandrel (col. 5 lines 40-42). The PTFE green tubes are extruded with a conventional ram extruder (col. 5 lines 45-46). The PTFE green tubes were extruded and dried following extrusion at about 120 degrees C (col. 5 lines 55-57). The dried PTFE tubes were longitudinally expanded at a temperature of about 300 degrees C (col. 5 lines 58-60). The ePTFE tubes were sintered at about 360 degrees C (col. 5 lines 60-63). Bogert describes a substantially similar process in which the tubes are formed as described in Applicant’s example 1. Thus, it would naturally flow that the tubes have a melting energy of 0.6 J/g or more which is calculated from an endothermic peak at about 370 degrees C in a procedure of increasing a temperature in differential scanning calorimetry (DSC). Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise.	In regard to claim 10, Bogert discloses that the tubes have thickness of 0.020 mm to about 0.080 mm (abstract).
	In regard to claim 11, Bogert discloses that the tensile elongation at break is 500% (col. 5 lines 57-60). 
In regard to claim 12,  Bogert discloses an extremely thin walled tube having a wall thickness in the range of 0.020 mm to about 0.080 mm (abstract). The tubes are formed from polytetrafluoroethylene (PTFE) (col. 3 lines 32-36). The tubes are formed using an extrusion die and mandrel (col. 5 lines 40-42). The PTFE green tubes are extruded with a conventional ram extruder (col. 5 lines 45-46). The PTFE green tubes were extruded and dried following extrusion at about 120 degrees C (col. 5 lines 55-57). The dried PTFE tubes were longitudinally expanded at a temperature of about 300 degrees C (col. 5 lines 58-60). The ePTFE tubes were sintered at about 360 degrees C (col. 5 lines 60-63). Bogert describes a substantially similar process in which the tubes are formed as described in Applicant’s example 1. Thus, it would naturally flow that the tensile strength at a tube displacement amount of 20 mm when being measured at a distance of 50 mm between chucks is between 70 N/mm2 or more. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise.
	In regard to claim 13, Bogert discloses an extremely thin walled tube having a wall thickness in the range of 0.020 mm to about 0.080 mm (abstract). The tubes are formed from polytetrafluoroethylene (PTFE) (col. 3 lines 32-36). The tubes are formed using an extrusion die and mandrel (col. 5 lines 40-42). The PTFE green tubes are extruded with a conventional ram extruder (col. 5 lines 45-46). The PTFE green tubes were extruded and dried following extrusion at about 120 degrees C (col. 5 lines 55-57). The dried PTFE tubes were longitudinally expanded at a temperature of about 300 degrees C (col. 5 lines 58-60). The ePTFE tubes were sintered at about 360 degrees C (col. 5 lines 60-63). Bogert describes a substantially similar process in which the tubes are formed as described in Applicant’s example 1. Thus, it would naturally flow that the tubes have a melting energy of 0.6 J/g or more which is calculated from an endothermic peak at about 370 degrees C in a procedure of increasing a temperature in differential scanning calorimetry (DSC). Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise.	In regard to claim 14, Bogert discloses that the tubes have thickness of 0.020 mm to about 0.080 mm (abstract).
	In regard to claim 15, Bogert discloses that the tensile elongation at break is 500% (col. 5 lines 57-60). 

Double Patenting
Claims 1-8 directed to the same invention as that of claims 1-8 of commonly assigned US11179503. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782